Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenny et al (US 2010/0283173) in view of Murata et al (US 2010/0051174).  Regarding claim 1, Kenny et al teach the claimed process (paras. 0011,0037,0054,0070,0087,0088,0094, and 0108; and figs 1-8a) except providing a canvas.  It should be noted Kenny et al teach a slider fabric 62, which is preheated like the metal cables/wires 50 before integrating with the thermoplastic resin (paras. 0004, 0073, 0075, and 0087; fig 14—the slider fabric can be woven cotton and has low coefficient of friction to enable the handrail to slide over guides).  Murata et al teach a handrail comprising a supporting fabric 4 of canvas that has a low frictional coefficient to enable the handrail to travel/slide over guides (para. 0030; fig 1).  Since Kenny et al and Murata et al are analogous with respect to handrails comprising a slider/support fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use canvas as taught by Murata et al as the material of the slider fabric of Kenny et al in order to provide a durable and strong fabric layer, which is also .

Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2003/0106300 teaches a handrail having twisted/braided metallic wires, wherein each wire comprises a central elemental wire and a plurality of strand twisted/braided around the center elemental wire.  USPN 4453910 teaches a handrail having a canvas slider layer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDMUND H LEE/Primary Examiner, Art Unit 1744